|                         |[pic]                          |                         |
|Chief Justice            |                               |Nueces County Courthouse |
|Rogelio Valdez           |                               |901 Leopard, 10th Floor  |
|                         |                               |Corpus Christi, Texas    |
|Justices                 |                               |78401                    |
|Nelda V. Rodriguez       |                               |361-888-0416 (Tel)       |
|Dori Contreras Garza     |                               |361-888-0794 (Fax)       |
|Gina M. Benavides        |                               |                         |
|Gregory T. Perkes        |                               |Hidalgo County           |
|Nora L. Longoria         |                               |Administration Bldg.     |
|                         |                               |100 E. Cano, 5th Floor   |
|Clerk                    |                               |Edinburg, Texas 78539    |
|Dorian E. Ramirez        |                               |956-318-2405 (Tel)       |
|                         |                               |956-318-2403 (Fax)       |
|                         |                               |                         |
|                         |                               |www.txcourts.gov/13thcoa |
|                         |Court of Appeals               |                         |
|                         |Thirteenth District of Texas   |                         |
|                         |                               |                         |


                              September 4, 2015

|Hon. F. Leighton Durham III         |Hon. Laura E. Gutierrez Tamez       |
|Attorney at Law                     |111 Soledad St., Suite 1900         |
|P.O. Box 224626                     |Riverview Towers                    |
|Dallas, TX 75222                    |San Antonio, TX 78205               |
|* DELIVERED VIA E-MAIL *            |* DELIVERED VIA E-MAIL *            |
|                                    |                                    |
|Hon. Scott T. Clark                 |Hon. Morgan McPheeters              |
|P. O. Box 1429                      |Kelly, Durham & Pittard, LLP        |
|134 E. Van Buren, Suite 301         |P.O. Box 224626                     |
|Harlingen, TX 78551                 |Dallas, TX 75222                    |
|* DELIVERED VIA E-MAIL *            |* DELIVERED VIA E-MAIL *            |

Re:   Cause No. 13-14-00700-CV, 13-15-00119-CV
Tr.Ct.No.   2014-DCL-1353-G
Style:      Harlingen Medical Center, Limited Partnership v.  Rosa  Andrade,
        as Next Friend of M. H. A., a minor child, et al.

Dear Counsel:

      The above-referenced causes have been  set  for  submission  and  oral
argument in Edinburg in the Court of Appeals for the Thirteenth District  of
Texas in its courtroom located  on  the  5th  floor  of  the  Administration
Building, 100 E. Cano, Edinburg, Texas on  Thursday,  October  22,  2015  at
9:00 a.m., before a panel  consisting  of  Justices  Garza,  Benavides,  and
Longoria.


      The Court has determined these cases merit  oral  argument.   Tex.  R.
App. P. 39.7.  Please be advised that oral argument will be  combined.   The
Court expects both parties to be present and  ready  for  argument  even  if
only one party has requested oral argument.  Each  side  is  allowed  twenty
minutes to present its case.  If additional time is needed, you must file  a
motion requesting same prior to the date of submission.   This  Court  looks
with disfavor on the failure of lawyers to  appear  after  having  requested
oral argument or last minute notices of waived argument.  We consider  these
practices to be discourteous and  it  prevents  the  Court  from  scheduling
other cases for submission.


      If this setting presents an  irreconcilable  conflict  in  your  court
schedule, it will be  necessary  for  you  to  file  a  motion  to  postpone
argument.

                                  Very truly yours,
                                  [pic]
                                  Dorian E. Ramirez, Clerk

|DER:pf|                                                                   |